Vanderburgh, J.1
The issue in this case is whether a certain judgment owned by the plaintiff had been assigned by him, as he alleges, to the defendant, in satisfaction of another judgment against him controlled by the defendant, or merely as collateral security therefor. Plaintiff’s testimony tended to prove his allegation that the assignment was absolute and in payment, and the defendant’s evidence tended to prove that he took the assignment as security only. The defendant offered in evidence a letter written by himself, more than a year after the agreement referred to, tending to show that he then made the same claim, which letter was ruled out by the court, and this is the only error complained of. It purported to be in reply to a letter of plaintiff to defendant requesting a certificate of satisfaction of the judgment against himself, which was also put in evidence by the latter. The object of introducing in evidence the letter in question was to show that defendant did not admit the plaintiff’s version of the agreement in respect to the purpose of the assignment to be true. But he was not entitled to introduce his own subsequent declarations, verbal or written,’in evidence, unless the door was first opened for such- evidence by the plaintiff. The latter not having, introduced any part of the correspondence, the defendant could not make his part of it material by introducing the plaintiff’s letter. It was no part of plaintiff’s case, and the plaintiff had not testified to anything which made the evidence material or proper, either in rebuttal or for impeachment. He had admitted od his cross-examination that he had written some letters about the certificate of satisfaction, but had never got any satisfactory answer. But *524he claimed nothing from the correspondence, and there was nothing in it pertinent to the issue which rendered the letter in question material for any purpose.
Judgment affirmed.